Case 1:18-cv-03810-DLI-JO Document 14 Filed 10/26/18 Page 1 of 1 PageID #: 58

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________

michael@faillacelaw.com

                                               October 26, 2018

BY ECF
Hon. James Orenstein
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201

                 Re:      Gonzalez Lopez v. First Response Cleaning Corp. et al; 18-cv-03810-DLI

Your Honor:

        This office represents Plaintiff in the above referenced matter. We write to partially revise
the fairness application submitted to Your Honor on October 24, 2018.

        In our original application, we requested the Court award our firm attorneys’ fees equal to
a third of the settlement amount of $85,000. However, following the parties’ conference with
Your Honor on October 17th, we have decided to request the Court only award us $8,160 in
attorneys’ fees, which is twice our lodestar of $4,080. (A copy of the firm’s billing record is
available at Docket No. 12, Exhibit C.) Thus, if the Court approves the settlement, Plaintiff will
receive $76,840, and Plaintiff’s counsel will receive $8,160.

        Outside of this matter, the parties rest on their previously submitted fairness materials
(Docket No. 12). Should Your Honor have any questions or concerns regarding the settlement,
the parties are happy to address them.

        The parties thank the Court for its attention and consideration.


                                                    Respectfully submitted,

                                                    /s/Michael Faillace
                                                    Michael Faillace
                                                    MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                    Attorneys for the Plaintiff




                          Certified as a minority-owned business in the State of New York
